DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment and Response
The ‘Amendment and Response’, filed on 13 August 2020, has been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 4-11, 13, 16-19, 24-26, 29, 31-38, 41-48, 50-58, 62, and 63 are canceled.
	Claims 39, 40, 49, and 59-61 are amended.
Claims 1-3, 12, 14, 15, 20-23, 27, 28, and 30 remain withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected invention and species, there being no allowable generic or linking claim. The election in the ‘Response to Restriction Requirement and Election of Species’, filed on 02 July 2018, was an election without traverse.
Accordingly, claims herein under examination are claims 39, 40, 49, and 59-61.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’
	The ‘Amendment and Response’ (page 6), filed on 13 August 2020, alleges/argues: 1) claims 40, 49, and 59-61 have been amended to recite “The Bme cell of claim…”; and 2) claims 51 and 58 are canceled.  In view of the claim amendments, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. 103, § U.S. Patent Application No. 2013/0252277’
	The ‘Amendment and Response’ (pages 6-7), filed on 13 August 2020, alleges/argues: 1) independent claim 39 is amended to incorporate the subject matter of dependent claims 51 and 58 to which no rejection over U.S. Patent Application No. 2013/0252277 (see ‘Information Disclosure Statement’, filed on 19 August 2019) alone was raised.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.  Specifically, U.S. Patent Application Publication No. 2013/0252277 does not teach or suggest the combination of a Butyribacterium methylotrophicum (Bme) cell comprising a modified protein secretion system and one or more genetic modifications in a gene of at least one secreted protease.



Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. 103, § U.S. Patent Application No. 2013/0252277 further in view of Moll et al.’
The ‘Amendment and Response’ (page 7), filed on 13 August 2020, alleges/argues independent claim 39 is amended to incorporate the subject matter of dependent claims 51 and 58 to which no rejection over U.S. Patent Application No. 2013/0252277 (see ‘Information Disclosure Statement’, filed on 19 August 2019) alone was raised.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.  Specifically, U.S. Patent Application Publication No. 2013/0252277 further in view of Moll et al. does not teach or suggest the combination of a Butyribacterium methylotrophicum (Bme) cell comprising a modified protein secretion system and one or more genetic modifications in a gene of at least one secreted protease.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. 103, § U.S. Patent Application No. 2013/0252277 further in view of WO 2015/054507’
The ‘Amendment and Response’, filed on 13 August 2020, amends independent claim 39 to incorporate the subject matter of dependent claims 51 (“a modified protein secretion system and…”) and alleges/argues on pages 7-8 that independent claim 39 is amended to incorporate the subject matter of dependent claim 58.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.  Specifically, U.S. Patent Application Publication No. 2013/0252277 further in view of WO 2015/054507 does not teach or suggest the further inclusion of “a modified protein secretion Butyribacterium methylotrophicum (Bme) cell comprising one or more genetic modifications in a gene of at least one secreted protease”.

Claim Rejections - 35 U.S.C. § 112(b)
Claims 39, 40, 49, and 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	Claims 39, 40, 49, and 59-61 recite the limitation “comprising a modified protein secretion system and one or more genetic modifications in a gene of at least one secreted protease…” which is considered vague and indefinite in light of the amendments to the claims.  The originally filed disclosure provides the following with respect to “a modified protein secretion system”:
“According to an embodiment, the Bme cell comprises a modified protein secretion system. According to an embodiment, a Sec secretion system is modified. According to an embodiment, a twin arginine translocation (Tat) secretion system is modified. According to an embodiment, an ATP-binding cassette (ABC) secretion system is modified.” (Paragraph [028])

The originally filed disclosure provides the following with respect to “one or more genetic modifications in a gene of ate least one secreted protease”:
“According to an embodiment, the Bme host comprises a genetic modification in a gene of at least one secreted protease of said host. According to an embodiment, the genetic modification reduces express or secretion of the at least one secreted protease or deletes the at least one secreted protease from the genome of said host.” (Paragraph [013])

Specifically, it is unclear the intended distinction between the “modified protein secretion system” and the “one or more genetic modifications in a gene of at least one secreted protease”, 
“To accomplish translocation of the protein across the cytoplasmic membrane, a Sec system (Sec) comprising the following three subunits may be utilized: a protein targeting component, a motor protein, and a membrane integrated conducting channel. Such a system may be referred to as SecYEG. Additional accessory proteins may also utilized for proper function of the system. Proteins secreted by the Sec system are usually in their unfolded state. Proteins are targeted for secretion by a hydrophobic signal sequence at the N-terminus. This signal sequence is typically 20 amino acids long and contain 3 regions: a positively charged amino terminal, a hydrophobic core, and a polar carboxyl-terminal. For many proteins targeted for extracellular secretion, this signal sequence is specific for the SecB protein. SecB binds to the unfolded protein and prevents proper folding. SecB delivers the unfolded protein to SecA, which guides the protein into the SecYEG channel and serves as the ATPase that provides the energy for translocation. Once the protein is released from SecA, a protease cleaves off the SecB signal sequence from the unfolded protein, and the protein is then translocated and folded after secretion. Secretion can also be accomplished using a specialized SecA2 protein.” (Paragraph [060])

The originally filed disclosure provides the following with respect to proteases:
“Proteases are a diverse group of enzymes whose primary function is to perform proteolysis (i.e., the hydrolysis of peptide bonds). Often times, proteolysis results in the destruction and degradation of full-length proteins. Unfolded or improperly folded proteins are more susceptible to proteases than properly folded proteins. Proteases serve an important function intracellularly by degrading unnecessary proteins or potentially harmful proteins. Proteases can also be secreted by the cell to degrade extracellular proteins. This can pose a significant challenge if the goal is extracellular secretion of a target protein, especially if the protein is secreted in the unfolded state (e.g., by the Sec system).” (Paragraph [066])

The claims do not provide any distinction between the modification of a secreted protease and a protease that is found in a protein secretion system.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
Claim 59 recites the limitation “comprising a genetic modification that reduces expression and/or secretion of the at least one protease or that deletes the at least one protease from the genome” which is considered vague and in indefinite in light of the amendments to independent claim 39, from which claim 59 directly depends from.  Amended independent claim 39 recites “one or more genetic modifications in a gene of at least one secreted protease” (i.e., requiring the presence of a gene of at least one secreted protease having one or more genetic 

Claim Rejections - 35 U.S.C. § 103
U.S. Patent Application Publication No. 2013/0252277 further in view of U.S. Patent Application Publication No. 2009/0042246 and WO 2015/054507
Claims 39, 40, 49, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0252277 (see ‘Information Disclosure Statement’, filed on 19 August 2019; herein “Senaratne”) further in view of U.S. Patent Application Publication No. 2009/0042246 (see ‘Information Disclosure Statement’, filed on 19 August 2019; herein “Moll”) and WO 2015/054507 (see ‘Information Disclosure Statement’, filed on 19 August 2019; herein “Pronutria”).
The amended claims are directed to a Butyribacterium methylotrophicum (Bme) cell comprising a modified protein secretion system and one or more genetic modifications in a gene of at least one secreted protease for production of at least one protein, which modified cell is characterized by (a) an ability to reach, in a medium comprising a carbon source and a nitrogen source, cell density greater than 15g/L.
	Senaratne discloses cells comprising one or more genetic modifications for the protein production (Abstract; Paragraphs [0021]).
Butyribacterium methylotrophicum (Bme) cells comprising one or more genetic modifications for production of at least one protein modified cell is characterized by (a) an ability to reach, in a medium comprising a carbon source and a nitrogen source, cell density greater than 15g/L (Paragraphs [0004], [0012], [0020]-[0021], [0039, [0045], 0052], and [0088]), wherein Senaratne states:
“As an embodiment the method of the present disclosure wherein said microorganism comprises one or more bacteria selected from Acetogenium kivui, Acetobacterium woodii, Acetoanaerobium noterae, Butyribacterium methylotrophicum, Caldanaerobacter subterraneous, Caldanaerobacter subterraneous pacificus, Carboxydothermus hydrogenoformans, Clostridium aceticum, Clostridium acetobutylicum, Clostridium autoethanogenum (DSM 23693), Clostridium autoethanogenum (DSM 19630 of DSMZ Germany), Clostridium autoethanogenum (DSM 10061 of DSMZ Germany), Clostridium thermoaceticum, Eubacterium limosum, Clostridium ljungdahlii PETC (ATCC 49587), Clostridium ljungdahlii ER12 (ATCC 55380), Clostridium ljungdahlii C-01 (ATCC 55988), Clostridium ljungdahlii O-52 (ATCC 55889), Clostridium ultunense, Clostridium ragsdali P11 (ATCC BAA-622), Alkalibaculum bacchi CP11 (ATCC BAA-1772), Clostridium coskatii, Clostridium carboxidivorans P7 (ATCC PTA-7827), Geobacter sulfurreducens, Morrella thermacetica, Peptostreptococcus productus, Clostridium drakei, recombinant microorganism (DSM 24138), and mixtures thereof.” (Paragraph [0052])

“The present disclosure provides a method of gaseous substrate fermentation comprising: adding gaseous substrate comprising carbon monoxide (CO) into an aqueous medium in a bioreactor; said aqueous medium comprising one or more microorganism; said method comprising increasing cell density by adjusting specific CO uptake of one or more said microorganism in said aqueous medium; wherein rate of change of specific CO uptake comprises adjusting and/or controlling one or more of the following steps: controlling rate of input of CO; measuring rate of CO input; measuring rate of CO output; measuring cell mass; further comprises changing specific CO uptake in predetermined amounts; wherein the said predetermined amounts comprise a range of about 0.001 to about 10.0 mmol/min/gram dry cell; optionally in one embodiment, said predetermined amounts comprise a range of about 0.01 to about 5.0 mmol/min/gram dry cell and/or a range of about 0.1 to about 1.0 mmol/min/gram dry cell; one embodiment optionally comprises adding continuous flow of aqueous medium into bioreactor; removing a continuous flow of fermentation broth from the bioreactor; wherein repeating said steps until obtaining a desired ethanol productivity a range of about 1 to about 50 g/L; one embodiment, optionally comprises adding continuous flow of aqueous medium into bioreactor; removing a flow of fermentation broth from the bioreactor; wherein repeating said steps until obtaining a desired ethanol concentration in the fermentation broth a range of about 1 to about 50 g/L.” (Paragraph [0045])

With respect to the recitation of “about 15 g/L” in Senaratne, M.P.E.P. states “about 1-5%” while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped”. M.P.E.P. 2144.05 (I.).  Although, Senaratne fails to explicitly disclose wherein said modified cell is characterized by (b) a cell growth rate greater than 0.7 g/L/hr. However, before the effective filing date of the claimed Bme cell to be characterized by a cell growth rate greater than 0.7 g/L/hr., since where the general conditions of the claim are disclosed in the prior art, discovering optimal or workable ranges involves only routine skill in the art. The motivation would have been to reach an optimal steady state production mode for said reactor (Paragraph [0110]).
Regarding claim 40, Senaratne provides for the Bme cell of claim 39 as described above, but fails to explicitly disclose wherein said cell is capable of achieving protein productivity of the at least one protein of greater than 0.01 g/L/hr. However, before the effective filing date of the claimed invention; it would have been obvious to one of ordinary skill in the art, for said protein productivity of the at least one protein to be greater than 0.01 g/L/hr., since where the general conditions of the claim are disclosed in the prior art, discovering optimal or workable ranges involves only routine skill in the art.  The motivation would have been to reach an optimal steady state protein production mode for said reactor (Para. [0110]).
Regarding claim 49, Senaratne provides for said modifying to comprise the modification of a cell’s genome, wherein Senaratne states:
As embodiments the method of the present disclosure wherein: said microorganism comprises one or more of biologically pure anaerobic acetogenic bacteria; wherein said microorganism comprises one or more of naturally occurring anaerobic acetogenic bacteria; wherein said microorganism comprises one or more of non-naturally occurring anaerobic acetogenic bacteria; wherein said microorganism comprises one or more of non-naturally occurring anaerobic acetogenic bacteria produced by genetic modification using anaerobic acetogenic bacteria as host organism; wherein said microorganism comprises one or more of non-naturally occurring anaerobic acetogenic bacteria produced by inserting genes of anaerobic acetogenic bacteria into a host organism. (Paragraph [0021])

Regarding claim 60, Senaratne provides for a protein preparation utilizing at least one protein and a modified Bme cell (Paragraphs [0004], [0020]-[0021], [0039], and [0052]).

While Senaratne does teach a Butyribacterium methylotrophicum (Bme) cells comprising one or more genetic modifications for production of at least one protein, Senaratne does not specifically teach at least one protein is secreted.  Moll resolves the deficiencies of Senaratne, wherein Moll discloses the production of heterologous polypeptides in a recombinant host cell (Abstract; and Paragraph [0001]).
Regarding claim 39, Moll provides for at least one protein (e.g., genetically modified) to be secreted (Paragraphs [0025] and [0035]), wherein Moll states:
“In one embodiment, the non-lantibiotic export signal is a signal for the Sec-dependent secretion system. The Sec (which stands for secretion) system is considered to be the most important protein export pathway as most proteins use this system and it is present in all organisms studied so far. The system is comprised of several components that have been characterized most extensively in Escherichia coli. The Sec-system in E. coli is made up of the proteins SecA, SecB, SecD, SecE, SecF, SecG, SecY, YajC, and YidC. SecA recognizes a specific N-terminal signal sequence and targets the precursor to the SecYEG translocon for transport. SecB, a cytoplasmic chaperone, keeps the precursor in a translocation-competent conformation and interacts with the C-terminus of SecA. After the targeting and translocation steps have occurred, the secretory pre-protein is then released from the SecYEG pore and is tethered to the membrane via its signal peptide. Type I signal peptidase (SPase), an essential membrane-bound endopeptidase, functions to cleave off the signal peptide releasing the secretory protein to its final destination. In one embodiment of the invention, a polypeptide comprises an N-terminal signal sequence that is recognized by the SecA protein of the Sec-system, to allow export of a modified peptide by the Sec-dependent system. Sec-signal sequences are known in the art, see for example Tjalsma et al. 2000 Molecular and Molecular Biology Reviews 64, 515-547. Of particular interest is the signal peptide sequence of the major L. lactis secreted protein Usp45, SP.sub.Usp. This signal peptide comprises 27 residues and is typical of Gram-positive bacterial signal peptides. The N-terminal region of Usp45 (including SP.sub.Usp and, in some cases, several amino acids of the mature protein) has already been used to drive secretion of heterologous proteins in L. lactis, e.g., alpha-amylase, bovine plasmin, IL-2 and IL-6, Nuc, BLG, NSP4 and lipase (see Le Loir Y, et al. Appl Environ Microbiol. 2001; 67(9):4119-27 and references cited therein). As is shown in the Examples below, expression of a nucleic acid construct encoding a polypeptide of the invention comprising a Sec-export signal, a nisin leader peptide and a peptide of interest in a bacterial host cell comprising the Sec-export system and the dehydratase NisB results in the production and secretion of a dehydrated peptide of interest. These data indicate that the lantibiotic leader that is normally present at the N-terminus, is also functional when it is not located at the N-terminus. It has been shown before that short N-terminal extensions of the lantibiotic leader peptide do not interfere with the induction by the lantibiotic leader of lantibiotic enzyme-mediated modifications. A short N-terminal extension with a few amino acids, MDTYRYI, of the subtilin leader does not interfere with the capacity of the leader to induce SpaB-mediated dehydration (Stein, T. & Entian, K.-D. 2002. Rapid communications in mass spectrometry. 16, 103-110). Another publication has shown that an N-terminal extension of six histidines (Xie, L. et al. 2004. Science 303, 679-681) still allows LacticinM-driven dehydration and cyclization. It is, however, unexpected that the lantibiotic leader can still function as a signal for the lantibiotic enzymes, i.e. for 

	While the combination of Senaratne and Moll does teach and suggest a Butyribacterium methylotrophicum (Bme) cells comprising one or more genetic modifications in a gene of at least one secreted protease for the production of at least one protein, neither prior art reference specifically teaches said cell comprises a genetic modification in a gene of at least one secreted protease (e.g., a genetic modification that reduces expression or secretion of the at least one secreted protease or that deletes the at least one secreted protease from the genome).  Pronutria resolves the deficiencies of Senaratne and Moll, wherein Pronutria discloses nutritive protein production systems, such as host cells, which produce nutritive polypeptides for mammalian consumption (Abstract; and Paragraph [0005]).
Regarding claims 39 and 59, Pronutria provides for bacterial cells comprises a genetic modification in a gene of at least one secreted protease, whereby secreted protease genes are deleted or modified, whereby a protease that is only secreted under fermentation conditions is deleted or its expression and/or secretion is reduced (Paragraph [0145).
In view of the teachings of Senaratne, Moll, and Pronutria (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have to modify the Bme cell of Senaratne to further comprise the secreted protein of Moll, since Moll provides one in the art some teaching, suggestion, or motivation to allow expression and secretion of an encoded polypeptide by a host cell (Paragraph [0035]).  Further, obvious to one of ordinary skill in the art at the time of the invention to have modified the method Senaratne to further comprise the genetic modification of Pronutria (e.g., that reduces expression or secretion of the at least 
	Accordingly, Senaratne further in view of Moll and Pronutria renders the instant claim unpatentable.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636